 



Exhibit 10.3
STOCK ESCROW AGREEMENT
STOCK ESCROW AGREEMENT, dated as of June 8, 2006 (“Agreement”), by and among
COMMUNITY BANKERS ACQUISITION CORP., a Delaware corporation (the “Company”),
COMMUNITY BANKERS ACQUISITION, LLC, GARY A. SIMANSON, THE DAVID AND VICKI JO
ZALMAN 2006 CHILDRENS’ TRUST, THE EUGENE S. PUTNAM, JR. 2004 IRREVOCABLE TRUST,
STEWART J. PAPERIN, KEITH WALZ, DAVID W. SPAINHOUR AND CAROLYN E. SPAINHOUR,
TRUSTEES OF THE SPAINHOUR FAMILY TRUST U/A/ DATED 8/22/97 (collectively “Initial
Stockholders”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation (the “Escrow Agent”).
WHEREAS, the Company has entered into an Underwriting Agreement, dated June 5,
2006 (the “Underwriting Agreement”), with I-Bankers Securities Incorporated (the
“Representative”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters will agree to purchase 7,500,000 units (“Units”) of the Company.
Each Unit will consist of one share of the Company’s Common Stock, par value
$.01 per share, and one Warrant to purchase one share of Common Stock, all as
more fully described in the Company’s final Prospectus, dated June 5, 2006
(“Prospectus”) comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-124240) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on June 2, 2006 (“Effective
Date”).
WHEREAS, the Initial Stockholders have agreed as a condition of the sale of the
Units to deposit their shares of Common Stock of the Company, as set forth
opposite their respective names in Exhibit A attached hereto (collectively
“Escrow Shares”), in escrow as hereinafter provided.
WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.
IT IS AGREED:
1. Appointment of Escrow Agent.
The Company and the Initial Stockholders hereby appoint the Escrow Agent to act
in accordance with and subject to the terms of this Agreement and the Escrow
Agent hereby accepts such appointment and agrees to act in accordance with and
subject to such terms.
2. Deposit of Escrow Shares.
On or before the Effective Date, each of the Initial Stockholders shall deliver
to the Escrow Agent certificates representing his respective Escrow Shares, to
be held and disbursed subject to the terms and conditions of this Agreement.
Each Initial Stockholder acknowledges that the certificate representing his
Escrow Shares is legended to reflect the deposit of such Escrow Shares under
this Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Disbursement of the Escrow Shares.
The Escrow Agent shall hold the Escrow Shares until the third anniversary of the
Effective Date (“Escrow Period”), on which date it shall, upon written
instructions from each Initial Stockholder, disburse each of the Initial
Stockholder’s Escrow Shares to such Initial Stockholder; provided, however, that
if the Escrow Agent is notified by the Company pursuant to Section 6.7 hereof
that the Company is being liquidated at any time during the Escrow Period, then
the Escrow Agent shall promptly destroy the certificates representing the Escrow
Shares and; provided further, that if, after the Company consummates a Business
Combination (as such term is defined in the Registration Statement), it (or the
surviving entity) subsequently consummates a merger, stock exchange or other
similar transaction which results in all of the stockholders of such entity
having the right to exchange their shares of Common Stock for cash, securities
or other property, then the Escrow Agent will, upon receipt of a certificate,
executed by the President of the Company, in form reasonably acceptable to the
Escrow Agent, that such transaction is then being consummated, release the
Escrow Shares to the Initial Stockholders upon consummation of the transaction
so that they can similarly participate. The Escrow Agent shall have no further
duties hereunder after the disbursement or destruction of the Escrow Shares in
accordance with this Section 3.
4. Rights of Initial Stockholders in Escrow Shares.
4.1 Voting Rights as a Stockholder. Subject to the terms of the Insider Letter
described in Section 4.4 hereof and except as herein provided, the Initial
Stockholders shall retain all of their rights as stockholders of the Company
during the Escrow Period, including, without limitation, the right to vote such
shares.
4.2 Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends or other distributions payable in stock or
other non-cash property shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Shares” shall
be deemed to include any such dividends or distributions.
4.3 Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition may be made of any or all of the Escrow Shares except (i) by
gift to a member of Initial Stockholder’s immediate family or to a trust, the
beneficiary of which is an Initial Stockholder or a member of an Initial
Stockholder’s immediate family, (ii) by virtue of the laws of descent and
distribution upon death of any Initial Stockholder, (iii) pursuant to a
qualified domestic relations order, or (iv) pursuant to a transfer of record
ownership whereby there is no change in beneficial ownership; provided, however,
that such permissive transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter signed by the Initial Stockholder
transferring the Escrow Shares and any transferred Escrow Shares shall continue
to be held by the Escrow Agent pursuant to this Agreement. During the Escrow
Period, the Initial Stockholders shall not pledge or grant a security interest
in the Escrow Shares or grant a security interest in their rights under this
Agreement.

 

2



--------------------------------------------------------------------------------



 



4.4 Insider Letters. Each of the Initial Stockholders has executed a letter
agreement with the Representatives and the Company, dated as indicated on
Exhibit A hereto, and which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of such Initial
Stockholder in certain events, including but not limited to the liquidation of
the Company.
5. Concerning the Escrow Agent.
5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.
5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.
5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.
5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Stockholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

3



--------------------------------------------------------------------------------



 



5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company, the
Escrow Shares held hereunder. If no new escrow agent is so appointed within the
60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.
5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.
5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.
6. Miscellaneous.
6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of
Delaware.
6.2 Third Party Beneficiaries. Each of the Initial Stockholders hereby
acknowledges that the Representatives are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of the Representatives.
6.3 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.
6.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.
6.5 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two days after the date of mailing, as follows:

 

4



--------------------------------------------------------------------------------



 



     
If to the Company, to:
  with a copy to:
 
   
          Community Bankers Acquisition Corp.
            Dilworth Paxson LLP
          717 King Street
            1133 Connecticut Avenue, NW
          Alexandria, Virginia 22314
            Suite 620
          Attn: Gary A. Simanson, President
            Washington, DC 20036
 
            Attn: Kathleen L. Cerveny, Esq.

If to a Stockholder, to his address set forth in Exhibit A.
If to the Escrow Agent, to:
Continental Stock Transfer & Trust Company
17 Battery Place
8th Floor
New York, New York 10004
Attn: Steven Nelson, President
If to the Company, a Stockholder or the Escrow Agent, with a copy to:
I-Bankers Securities Incorporated
125 E. John Carpenter Freeway
Suite 260
Irving, TX 75062
Attn: Shelley Gluck, Chief Financial Officer
Greenberg Traurig, LLP
600 Three Galleria Tower
13155 Noel Road
Dallas, Texas 75240
Attn: Phillip Kushner, Esq.
The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.
6.6 Liquidation of Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period(s)
specified in the Prospectus.
6.7 Entire Agreement; Amendment. This Agreement contains the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof. This Agreement or any provision hereof may only be changed, amended or
modified by a writing signed by each of the parties hereto; provided, however,
that no such change, amendment or modification may be made without the prior
written consent of the Representative. As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury.
6.8 Assignment. This Agreement may not be assigned by the Escrow Agent without
the prior consent of the Company.

 

5



--------------------------------------------------------------------------------



 



WITNESS the execution of this Agreement as of the date first above written.

              COMMUNITY BANKERS ACQUISITION CORP.
 
       
 
  By:   /s/ Gary A. Simanson
 
       
 
      Gary A. Simanson, President
 
            INITIAL STOCKHOLDERS:
 
            /s/ Gary A. Simanson           Gary A. Simanson
 
            Community Bankers Acquisition, LLC
 
       
 
  By:   /s/ Gary A. Simanson
 
       
 
      Gary A. Simanson, Manager
 
            /s/ Daniel Zalman           Daniel Zalman, Trustee of the David and
Vicki Jo Zalman 2006 Childrens’ Trust
 
            /s/ Eugene S. Putnam, Jr.           Eugene S. Putnam, Jr. Trustee of
The Eugene S. Putnam, Jr. 2004 Irrevocable Trust
 
            /s/ Stewart J. Paperin           Stewart J. Paperin
 
            /s/ Keith Walz           Keith Walz
 
            /s/ David W. Spainhour           David W. Spainhour, Trustee of the
Spainhour Family Trust U/A dated 8/22/97
 
            /s/ Carolyn E. Spainhour           Carolyn E. Spainhour, Trustee of
the Spainhour Family Trust U/A dated 8/22/97

 

6



--------------------------------------------------------------------------------



 



              CONTINENTAL STOCK TRANSFER     & TRUST COMPANY
 
  By:   /s/ Felix Orihuela
 
       
 
      Felix Orihuela, Vice President

 

7



--------------------------------------------------------------------------------



 



          Name and Address of         Initial Stockholder   Number of Shares  
Stock Certificate Number
Gary A. Simanson
c/o Community Bankers
Acquisition Corp.
717 King Street
Alexandria, Virginia 22314
  575,000   2
Community Bankers
Acquisition, LLC
717 King Street
Alexandria, Virginia 22314
  575,000   3
Stewart J. Paperin
c/o Community Bankers
Acquisition Corp.
717 King Street
Alexandria, Virginia 22314
  75,000   4
Keith Walz
c/o Community Bankers
Acquisition Corp.
717 King Street
Alexandria, Virginia 22314
  75,000   5
David W. Spainhour and
Carolyn E. Spainhour,
Trustees of the Spainhour
Family Trust U/A dated
August 22, 1997
c/o Community Bankers
Acquisition Corp.
717 King Street
Alexandria, Virginia 22314
  25,000   6
The Eugene S. Putnam,
Jr. 2004 Irrevocable Trust
c/o Community Bankers
Acquisition Corp.
717 King Street
Alexandria, Virginia 22314
  75,000   8
Daniel Zalman, Trustee
of the David and Vicki Jo
Zalman 2006 Childrens’ Trust Fund
c/o New ICM
220 Sam Biskin
El Campo, TX 77437
  475,000   9

 

 